Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 18, 2022 has been entered.
Claims 1, 2, 4-22, 26, 29, 30, and 32 remain pending in the application, and are examined. Claim 33 is newly added, and is pending and examined. Claims 3, 23-25, 27, 28, and 31 are canceled.
Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed July 18, 2022.
Based on Applicant’s amendments and remarks, the previous prior art rejection has been modified to address the claim amendments.
Claim Objections
Claim 9 is objected to because of the following informalities:  
	Claim 9 recites, “according to claim1”, which is grammatically incorrect, as there should be a space between “claim” and “1” to be grammatically correct. It appears the above needs to be corrected to recite, “according to claim 1”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 7, 8, 10, 13, 20-22, 26, and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drzymala et al. (US Pub. No. 2009/0026271; hereinafter Drzymala).

Regarding claim 1, Drzymala discloses an image capture device for capturing an image of barcodes of a plurality of test tubes held in a test tube rack, the plurality of test tubes each having an individual barcode thereon ([0009]). The image capture device comprises: 
	an enclosure comprising a transparent window which, in use, is adjacent to the test tube rack to be imaged ([0020], see Fig. 1 at window H). 
	A plurality of stationary non-movable components ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5 and mirrors M13, M14 in reader 10). The plurality of stationary non-movable components comprises: 
	at least one camera mounted within the enclosure to capture an image of the barcodes ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5).
	A lighting arrangement mounted within the enclosure, the lighting arrangement comprising at least one light source to illuminate the barcodes of the plurality of test tubes held in the test tube rack through the transparent window ([0020]-[0021], [0032], light emitting diodes are positioned in close proximity to the camera assemblies, and can be mounted on a printed circuit board, see Fig. 1 at printed circuit board 22).
	A mirror in an optical path between the at least one camera and the transparent window, the mirror arranged to relay light rays reflecting from the barcodes of the plurality of test tubes held in the test tube rack to the at least one camera ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5 and mirrors M13, M14 in reader 10, [0054], see Fig. 2 showing path of light ray reflecting off mirrors and into the camera).
	An interface for outputting the captured image to a host computer for decoding of said barcodes ([0019], see Fig. 5 at image processing system 14 which includes processors 15 and a decoder 16 to decode imaged target bar codes, see also [0024]-[0031], where digital signals from the camera are received by a bus interface of the image processing system and stored in a memory).
	Further, with regards to the preamble reciting that the image capture device is for capturing an image of barcodes of a plurality of test tubes held in a test tube rack, the plurality of test tubes each having an individual barcode thereon, see MPEP 2111.02, which states that, “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”
	Note: The instant Claims contain a large amount of functional language (ex: “to capture an image of the barcodes…”, “to illuminate the barcodes…”, “for outputting the captured image”, etc.).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding claim 7, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses that the at least one camera is positioned lower than a height of the transparent window (see Fig. 1 at cameras C1, C2, and C5 below window H).

Regarding claim 8, Drzymala discloses an image capture device according to claim 7. Drzymala further discloses that the at least one camera is mounted to one or any combination of: a base of the enclosure, a side wall of the enclosure, and a portion of a top of the enclosure which surrounds the transparent window ([0020]-[0021], see Fig. 1 at camera C1 mounted to printed circuit board 22 on bottom of enclosure).

Regarding claim 10, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses that the image capture device further comprises at least one further stationary mirror in the optical path between the at least one camera and the transparent window, the at least one further stationary mirror in combination with said mirror arranged to relay light rays reflecting from the test tube rack to the at least one camera ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5 and mirrors M13, M14 in reader 10, [0054], see Fig. 2 showing path of light ray reflecting off mirrors and into the camera).

Regarding claim 13, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses that the enclosure comprises a pair of opposed end walls and the at least one light source is mounted adjacent to at least one end wall ([0020]-[0021], [0032], light emitting diodes are positioned in close proximity to the camera assemblies, and can be mounted on a printed circuit board, see Fig. 1 at printed circuit board 22, which is adjacent to at least one end wall. Further, the camera C1 is located adjacent to an end wall, and, as the light emitting diodes are in close proximity to the cameras, the light emitting diodes will therefore also be adjacent to an end wall).

Regarding claim 20, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses that the at least one light source indirectly illuminates the transparent window ([0053]-[0054], see Figs. 1, 2 at path of light reflecting off mirrors and out of window H).

Regarding claim 21, Drzymala discloses an image capture device according to claim 20. Drzymala further discloses that the mirror is arranged to reflect light emitted by the at least one light source towards the transparent window ([0053]-[0054], see Figs. 1, 2 at path of light reflecting off mirrors and out of window H).

Regarding claim 22, Drzymala discloses an image capture device according to claim 20. Drzymala further discloses that at least one further mirror is arranged to reflect light emitted by the at least one light source towards the transparent window ([0053]-[0054], see Figs. 1, 2 at path of light reflecting off mirrors and out of window H).

Regarding claim 26, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses a controller which is configured to control capture of an image of the test tube rack placed on the image capture device ([0024]).

Regarding claim 32, Drzymala discloses a system ([0009]-[0010]). The system comprises: 
	an image capture device for capturing an image of barcodes of a plurality of test tubes held in a test tube rack, the plurality of test tubes each having an individual barcode thereon ([0009]-[0010]).
	A host computer coupled to the image capture device ([0019], see Fig. 5 at image processing system 14 which includes processors 15 and a decoder 16 to decode imaged target bar codes, see also [0024]-[0031]).
	The image capture device comprises: 
	an enclosure comprising a transparent window which, in use, is adjacent to the test tube rack to be imaged ([0020], see Fig. 1 at window H). 
	A plurality of stationary non-movable components ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5 and mirrors M13, M14 in reader 10). The plurality of stationary non-movable components comprises: 
	at least one camera mounted within the enclosure to capture an image of the barcodes ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5). 
	A lighting arrangement mounted within the enclosure, the lighting arrangement comprising at least one light source to illuminate the barcodes of the plurality of test tubes held in the test tube rack through the transparent window ([0020]-[0021], [0032], light emitting diodes are positioned in close proximity to the camera assemblies, and can be mounted on a printed circuit board, see Fig. 1 at printed circuit board 22). 
	A mirror in an optical path between the at least one camera and the transparent window, the mirror arranged to relay light rays reflecting from the barcodes of the plurality of test tubes held in the test tube rack to the at least one camera ([0020]-[0021], the reader 10 is stationary, see Fig. 1 at cameras C1, C2, and C5 and mirrors M13, M14 in reader 10, [0054], see Fig. 2 showing path of light ray reflecting off mirrors and into the camera). 
	An interface for outputting the captured image to the host computer for decoding of said barcodes ([0019], see Fig. 5 at image processing system 14 which includes processors 15 and a decoder 16 to decode imaged target bar codes, see also [0024]-[0031], where digital signals from the camera are received by a bus interface of the image processing system and stored in a memory).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Drzymala, as applied to claims 1, 7, 8, 10, 13, 20-22, 26, and 32 above, in view of McGarry (US Pub. No. 2012/0018519; already of record).

Regarding claim 2, Drzymala discloses an image capture device according to claim. Drzymala further discloses that the mirror is mounted within the enclosure, and the transparent window ([0020]-[0021], see Figs. 1-2 at window H and mirrors M1-M6, M13, and M14).
	Drzymala fails to explicitly disclose that the mirror is mounted within the enclosure at an angle that is equal to, or greater than 10 degrees relative to the transparent window and less than, or equal to 65 degrees relative to the transparent window, optionally wherein the mirror is mounted within the enclosure at an angle of 45 degrees relative to the transparent window.
	McGarry is in the analogous field of scanning devices to decode symbology and matrices of information of objects (McGarry [0006]). McGarry teaches a mirror that is mounted at an angle of 45 degrees relative to a transparent window (McGarry [0006]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mirror and the transparent window in the device of Drzymala so that the mirror is mounted within the enclosure at an angle of 45 degrees relative to a transparent window as in McGarry, as McGarry teaches that windows that are angled at 45 degrees can be used to fold the optical path, thereby allowing for an extended depth of field (McGarry [0006]).

Claims 4-6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Drzymala, as applied to claims 1, 7, 8, 10, 13, 20-22, 26, and 32 above, in view of Han (US Pat. No. 5,907,411; already of record).

Regarding claim 4, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses that the mirror is mounted within the enclosure, and the transparent window ([0020]-[0021], see Figs. 1-2 at window H and mirrors M1-M6, M13, and M14).
	Drzymala fails to explicitly disclose that the mirror is mounted within the enclosure at an angle that is greater than 45 degrees and less than, or equal to, 65 degrees relative to the transparent window.
	Han is in the analogous field of optical scanners (Han Col. 1 Lns. 6-8). Han teaches mounting a mirror within an enclosure at an angle greater than 45 degrees and less than or equal to 65 degrees relative to a transparent window (Han; Col. 4 Ln. 58-Col. 5 Ln. 17, see annotated Fig. 6 below, which shows that the angle of fixed mirror 72 relative to the transparent window 134 is approximately 50 degrees).

    PNG
    media_image1.png
    698
    1188
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mirror and the transparent window in the image capture device of Drzymala to be mounted within the enclosure at an angle that is greater than 45 degrees and less than, or equal to, 65 degrees relative to the transparent window as in Han, as Han teaches that a mirror mounted at this angle relative to a transparent window will allow an object to be imaged by a camera (Han Col. 4 Ln. 58-Col. 5 Ln. 17). Further, selecting an angle for mounting the mirror within the enclosure would have been a matter of routine experimentation, and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Regarding claim 5, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses that the mirror is mounted within the enclosure, and the transparent window ([0020]-[0021], see Figs. 1-2 at window H and mirrors M1-M6, M13, and M14).
	Drzymala fails to explicitly disclose that the mirror is mounted within the enclosure at an angle that is equal to, or greater than 10 degrees and less 45 degrees relative to the transparent window.
	Han teaches a mirror mounted within an enclosure at an angle equal to or greater than 10 degrees and less than 45 degrees relative to a transparent window (Han; Col. 4 Ln. 58-Col. 5 Ln. 17, see annotated Fig. 6 below, which shows that the angle of fixed mirror 70 relative to the transparent window 134 is approximately 40 degrees).

    PNG
    media_image2.png
    698
    1230
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mirror and the transparent window in the image capture device of Drzymala to be mounted within the enclosure at an angle that is equal to or greater than 10 degrees and less than 45 degrees relative to the transparent window as in Han, as Han teaches that a mirror mounted at this angle relative to a transparent window will allow an object to be imaged by a camera (Han Col. 4 Ln. 58-Col. 5 Ln. 17). Further, selecting an angle for mounting the mirror within the enclosure would have been a matter of routine experimentation, and would have been obvious to one of ordinary skill in the art before the effective filing date of the invention.

Regarding claim 6, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the mirror ([0020]-[0021], see Fig. 1).
	Drzymala fails to explicitly disclose that the mirror is mounted to one or any combination of: a base of the enclosure, a side wall of the enclosure, and a portion of a top of the enclosure which surrounds the transparent window.
	Han teaches a mirror that is mounted to a base of an enclosure (Han; Col. 4 Lns. 16-19, Col. 4 Ln. 58-Col. 5 Ln. 17, the mirrors are mounted onto the chassis of the scanner). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mirror in the image capture device of Drzymala to be mounted to a base of an enclosure as in Han. The motivation would have been to ensure that the mirrors are fixed in place during operation, thereby preventing any undesirable shifts that may affect the ability of the device to read barcodes accurately.

Regarding claim 12, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the at least one light source and the transparent window (see Claim 1 above at Drzymala teaching the at least one light source in [0020]-[0021], [0032], Fig. 1, and the transparent window in [0020], Fig. 1).
	Drzymala fails to explicitly disclose that the at least one light source directly illuminates the transparent window.
	Han teaches at least one light source that directly illuminates a transparent window (Han; Col. 4 Ln. 58-Col. 5 Ln. 30, the light sources 96, 98 shine light onto a portion of the object being scanned). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one light source and the transparent window in the device of Drzymala so that the at least one light source directly illuminates the transparent window as in Han, as Han teaches that directly illuminating a transparent window will also illuminate an object to be scanned, thereby allowing light rays to reflect off of the object for capturing by a camera (Han Col. 4 Ln. 58-Col. 5 Ln. 30).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drzymala, as applied to claims 1, 7, 8, 10, 13, 20-22, 26, and 32 above, in view of Leitner et al. (US Pub. No. 2015/0254487; hereinafter Leitner).

Regarding claim 9, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the enclosure, the transparent window, and the at least one camera ([0020]-[0021], see Fig. 1 at cameras C1, C2, and C5 and window H).
	Drzymala fails to explicitly disclose that the enclosure comprises a portion which extends vertically above a height of the transparent window and the at least one camera is mounted within said portion such that the at least one camera is positioned higher than the height of the transparent window.
	Leitner is in the analogous field of barcode scanners (Leitner [0001]). Leitner teaches an enclosure having a portion that extends above a height of a transparent window and at least one camera mounted within the portion such that the at least one camera is higher than the height of the transparent window (Leitner; [0022], [0025], see Figs. 1, 2 at camera 4, which is mounted above transparent window 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the enclosure, the transparent window, and the at least one camera in the image capture device of Drzymala so that the enclosure has a portion which extends vertically above a height of the transparent window and the at least one camera is mounted within said portion such that the at least one camera is positioned higher than the height of the transparent window as in Leitner, as Leitner teaches that an arrangement where the camera is located above the transparent window is suitable for detecting the barcode of a scanned object (Leitner; [0022], [0025], see Figs. 1, 2).

Claims 11, 14-19, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Drzymala, as applied to claims 1, 7, 8, 10, 13, 20-22, 26, and 32 above, further in view of Dilks (US Pub. No. 2013/0306729; already of record).

Regarding claim 11, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the lighting arrangement (see Claim 1 above at Drzymala teaching the lighting arrangement in [0020]-[0021], [0032], Fig. 1), the enclosure, and the transparent window (see Claim 1 above at Drzymala teaching the enclosure and transparent window in [0020], Fig. 1).
	Drzymala fails to explicitly disclose that the lighting arrangement is mounted within the enclosure to provide generally uniform illumination across the whole transparent window and to reduce unwanted reflections.
	Dilks is in the analogous field of devices for reading barcodes (Dilks [0002]). Dilks teaches a lighting arrangement that is mounted within an enclosure to provide generally uniform illumination across a whole transparent window and to reduce unwanted reflections (Dilks [0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting arrangement, the enclosure and the transparent window in the device of Drzymala so that the lighting arrangement is mounted within the enclosure to provide generally uniform illumination across the whole transparent window and to reduce unwanted reflections as in Dilks, as Dilks teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]), and unwanted reflections will cause a loss of contrast in the captured image (Dilks [0093]).

Regarding claim 14, Drzymala discloses an image capture device according to claim 13. 
	Drzymala fails to explicitly disclose that a plurality of light sources are symmetrically placed within the enclosure with light sources mounted adjacent to both end walls.
	Dilks teaches a plurality of light sources that are symmetrically placed within an enclosure with light sources mounted adjacent to both end walls (Dilks; [0029], [0031]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drzymala to include a plurality of light sources that are symmetrically placed within an enclosure with light sources mounted adjacent to both end walls as in Dilks, as Dilks teaches that a plurality of light sources symmetrically placed within an enclosure with light sources mounted adjacent to both end walls will provide generally uniform illumination across the whole window and reduce unwanted reflections at the at least one camera (Dilks; [0029], [0031], [0016]), and Dilks further teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]), and unwanted reflections will cause a loss of contrast in the captured image (Dilks [0093]).

Regarding claim 15, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the at least one light source (see Claim 1 above at Drzymala teaching the at least one light source in [0020]-[0021], [0032], Fig. 1).
	Drzymala fails to explicitly disclose that the image capture device further comprises at least one light blocking element arranged to block a subset of light ray angles radiating from the at least one light source.
	Dilks teaches at least one light blocking element arranged to block a subset of light ray angles radiating from at least one light source (Dilks; [0020]-[0021], [0030], [0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the at least one light source in the device of Drzymala to include at least one light blocking element arranged to block a subset of light ray angles radiating from the at least one light source as in Dilks, as Dilks teaches that a light blocking source can be used to block light that would otherwise cause direct reflection on the at least one camera, thereby preventing any wash-out in the subsequent images and improving the contrast so that the barcode is readable (Dilks; [0019], [0020]-[0021], [0030], [0032]).

Regarding claim 16, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the lighting arrangement (see Claim 1 above at Drzymala teaching the lighting arrangement in [0020]-[0021], [0032], Fig. 1).
	Drzymala fails to explicitly disclose that the lighting arrangement comprises: 
a plurality of light sources comprising a first set of light sources and a second set of light sources mounted within the enclosure to directly illuminate the window, and 
at least one light blocking element arranged to block a subset of light ray angles radiating from only one of the first and second set of light sources.
	Dilks teaches a lighting arrangement that comprise a first and second set of light sources mounted within an enclosure to directly illuminate a window, and at least one light blocking element arranged to block a subset of light ray angles radiating from only one of the first and second set of light sources (Dilks; [0014], [0018], [0021], [0099], Claim 6). The first set of light sources illuminates a first section of the transparent window and the second set of light sources illuminates a second set of the transparent window and the first and second sections at least partially overlap to provide overlap regions (Dilks [0022]). Each of the first and second set of light sources comprise at least one array of light sources (Dilks [0024]). The first and second set of light sources are mounted at different angles relative to each other (Dilks [0025]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lighting arrangement in the device of Drzymala to comprise a first and second set of light sources mounted within an enclosure to directly illuminate a window, and at least one light blocking element arranged to block a subset of light ray angles radiating from only one of the first and second set of light sources as in Dilks, as Dilks teaches that directly illuminating a window will provide the highest intensity light (Dilks [0018]), and blocking only a subset of light ray angles from only one of the light sources will reduce specular reflection on the camera, thereby preventing any wash-out in the subsequent images and improving the contrast so that the barcode is readable (Dilks; [0019], [0020]-[0021], [0030], [0032], Claim 6). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drzymala so that the first set of light sources illuminates a first section of the transparent window and the second set of light sources illuminates a second set of the transparent window and the first and second sections at least partially overlap to provide overlap regions as in Dilks, as Dilks teaches that providing a plurality of light sources with overlapping illumination regions will assist in providing more even illumination and also light rays at angles that are unlikely to produce unwanted specular reflection (Dilks [0022]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drzymala so that the first and second set of light sources comprise at least one array of light sources as in Dilks, as Dilks teaches that arrays of light sources can be used to provide uniform illumination (Dilks; [0024], [0016]). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of Drzymala to include that the first and second set of light sources are mounted at different angles relative to each other as in Dilks, as Dilks teaches that providing a first and second set of light sources mounted at different angles will enable the light sources to illuminate different sections of the window (Dilks [0025]).

Regarding claim 17, modified Drzymala discloses an image capture device according to claim 16. Modified Drzymala further discloses that the first set of light sources illuminates a first section of the transparent window and the second set of light sources illuminates a second section of the transparent window and the first and second sections at least partially overlap to provide overlap regions (see Claim 16 above at Dilks teaching first and second sets of light sources illuminating first and second sections of a transparent window, respectively, the first and second sections overlapping in [0022]).

Regarding claim 18, modified Drzymala discloses an image capture device according to claim 16. Modified Drzymala further discloses that each of the first and second set of light sources comprises at least one array of light sources (see Claim 16 above at Dilks teaching that the first and second set of light sources comprise at least one array of light sources in [0024]).

Regarding claim 19, modified Drzymala discloses an image capture device according to claim 17. Modified Drzymala further discloses that the first set of light sources and the second set of light sources are mounted at different angles relative to each other (see Claim 16 above at Dilks teaching that a first and second set of light sources are mounted at different angles relative to each other in [0025]).

Regarding claim 29, Drzymala discloses an image capture device according to claim 26. Drzymala further discloses that the controller is configured to: 
	control the at least one camera to capture an image of the test tube rack ([0024]).
	Transmit, via said interface, the captured image of the test tube rack to the host computer ([0024]-[0031]).
	Drzymala fails to explicitly disclose that the controller is configured to:
increase the light intensity of light emitted by the at least one light source; and
decrease the light intensity of light emitted by the at least one light source.
	Dilks teaches a controller that is configured to increase and decrease the light intensity of light emitted by at least one light source (Dilks; [0026], [0037], [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the device of Drzymala so that the controller is configured to increase and decrease the light intensity of light emitted by at least one light source as in Dilks, as Dilks teaches that controlling the intensity of light sources will provide generally uniform illumination across the whole window (Dilks; [0026], [0037], [0042]), as Dilks teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]).

Regarding claim 30, Drzymala discloses an image capture device according to claim 26. Drzymala further discloses the controller (see Claim 26 above at Drzymala teaching the controller in [0024]). 
	Drzymala fails to explicitly disclose that the controller is configured to control the light intensity of light emitted by the at least one light source to provide generally uniform illumination across the whole transparent window.
	Dilks teaches a controller that is configured to control the light intensity of light emitted by at least one light source to provide generally uniform illumination across a whole transparent window (Dilks; [0026], [0037], [0042]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the controller in the device of Drzymala to be configured to control the light intensity of light emitted by the at least one light source to provide generally uniform illumination across the whole transparent window as in Dilks, as Dilks teaches that uniform illumination will enable high quality images to be captured (Dilks [0017]).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Drzymala, as applied to claims 1, 7, 8, 10, 13, 20-22, 26, and 32 above, in view of Pielemeier et al. (US Pat. No. 5,053,612; hereinafter Pielemeier).

Regarding claim 33, Drzymala discloses an image capture device according to claim 1. Drzymala further discloses the mirror (see Claim 1 above at Drzymala teaching the mirror in [0020]-[0021], Fig. 1, [0054], Fig. 2).
	Drzymala fails to explicitly disclose that the mirror is a first surface mirror.
	Pielemeier is in the analogous field of barcode readers (Pielemeier Col. 1 Lns. 7-10). Pielemeier teaches a first surface mirror (Pielemeier Col. 6 Lns. 18-46). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the mirror in the device of Drzymala to be a first surface mirror as in Pielemeier, as Pielemeier teaches that a first surface mirror will not have a second reflection, called a ghost image, as compared to a conventional mirror. These ghost images can prevent proper barcode detection. Therefore, using a first surface mirror compared to a conventional mirror will allow for proper barcode detection (Pielemeier; Col. 6 Lns. 18-46, see Fig. 3A, showing a conventional mirror with ghost ray 20’, and Fig. 3B, showing a first surface mirror with only ray 20).

Response to Arguments
Applicant's arguments filed October 18, 2022 have been fully considered but they are not persuasive. 
Applicant argues on Pgs. 8-9 of their Remarks that Han does not teach a plurality of stationary non-movable components. While the Examiner agrees with this assertion, this limitation has been rejected under 35 U.S.C. 102 using Drzymala. For a more detailed explanation, please see the rejection of claim 1 in the Claim Rejections-35 USC 102 section of this instant Office Action. Applicant’s amendments necessitated the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./				/JILL A WARDEN/Examiner, Art Unit 1798          Supervisory Patent Examiner, Art Unit 1798